Citation Nr: 1010854	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), claimed as shell shock.

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include depression.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.

The Veteran is seeking service connection for PTSD, claimed 
in part as depression.  In order to facilitate adjudication, 
the Board has framed this claim as two separate issues as 
noted on the first page of this decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during active 
service or within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

2.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

3.  A low back condition was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

4.  The evidence of record does not reflect a current 
diagnosis of PTSD for VA compensation purposes.

5.  An acquired psychiatric disability was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

6.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

3.  A low back condition was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).

5.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2009).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2009); see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Board notes that effective May 30, 2008, 
VA amended its regulations governing VA's duty to provide 
notice to a claimant regarding the information necessary to 
substantiate a claim.  The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which 
states that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims, a 
letter dated in April 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the Veteran received full notice 
regarding his claims.

The Veteran's service treatment records, service personnel 
records, VA treatment records, VA authorized examination 
report, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to his hearing 
loss and tinnitus in August 2006.  38 C.F.R. § 3.159(c)(4) 
(2009).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it 
was predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and, to the extent 
possible, provides an opinion with respect to the etiology of 
the Veteran's hearing loss and tinnitus.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to these 
issues has been met.  38 C.F.R. § 3.159(c) (4) (2009).

The Veteran was not afforded a VA examination with respect to 
his back condition, PTSD, or acquired psychiatric disability 
claims.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an 'in-service event, 
injury or disease,' or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  As will be discussed further below, the Board 
concludes that examinations in connection with these claims 
are not warranted, as the overall weight of the evidence does 
not establish an in-service event, injury, or disease with 
respect to the Veteran's back condition or acquired 
psychiatric disability which satisfies the second criterion 
in McLendon.  With respect to PTSD, there is no evidence of a 
current disability.

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claims.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Lay Evidence

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Board finds that while the Veteran is certainly 
competent to report symptomatology, he has not been shown to 
be competent to identify specific disorders based solely on 
observation.  Further, while the Veteran has asserted that 
his hearing loss, tinnitus, PTSD, and an acquired psychiatric 
disability are the result of service, he has not demonstrated 
the medical knowledge required to establish the etiology of 
any of these disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claims have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between these claimed disorders and the Veteran's 
period of service.

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
sensorineural hearing loss and arthritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of hearing loss or tinnitus.  The 
Veteran underwent an enlistment examination in September 
1965.  No relevant abnormalities were noted, and the Veteran 
denied a history of hearing loss or ear trouble.  

Service treatment records also include audiological 
evaluations.  The Board notes that prior to November 1967, 
audiometric results in service department records were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

During the Veteran's September 1965 enlistment examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
-5 (5)
5 (10)
LEFT
-5 (10)
-5 (5)
-5 (5)
20 (30)
35 (40)

The Veteran underwent a separation examination in August 
1967.  No relevant abnormalities were noted, and the Veteran 
again denied any history of hearing loss or ear trouble.  
Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
NR
25 (30)

Post-service records include VA treatment records reflecting 
that the Veteran reported gradual, bilateral hearing loss in 
January 2004.  Testing indicated normal sloping to severe 
sensorineural hearing loss bilaterally.  Word recognition 
scores were 88 percent for the right ear and unavailable for 
the left ear.  Asymmetry was noted to be worse in the left 
ear at 2000 Hz.  The Veteran denied any tinnitus.

The Veteran was afforded a VA examination in August 2006.  
The claims file was reviewed by the examiner.  The Veteran 
stated he was trained on a mortar and a Davy Crockett 
recoilless rifle system.  He denied service in Vietnam. He 
recalled an incident in which he had hearing loss and ringing 
in his ears after firing the Davy Crockett system.  The 
Veteran brought pictures which detailed how the system was 
operated.  Prior to and after service, the Veteran worked as 
a longshoreman for a total of 14 years.  He later performed 
office work for 10 years, was a heavy truck and machinery 
driver for 4 years, worked on diesel engines for a short 
time, and was an assistant lab technician.  He was an 
occasional hunter earlier in life.  On physical examination, 
the ear canals were free of cerumen bilaterally.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
45
80
85
LEFT
35
30
70
80
80

The Veteran was diagnosed with bilateral mild to severe 
sloping sensorineural hearing loss.  He was able to carry on 
a conversation without difficulty, though he was very slow to 
respond.  He stated he was being treated by a psychologist 
and was on medication which slowed him down.  His responses 
to speech were filled with omitted responses and when asked, 
he stated that the speech was too fast for him to follow or 
was "slurred."  His speech recognition scores did not 
correlate with his auditory behavior and were not felt to be 
reliable indicators of auditory abilities, and they were not 
reported.

The examiner noted that the Veteran's enlistment physical 
showed normal hearing in the right ear through 4 KHz, and a 
mild 4 KHz loss in the left ear.  The Veteran's separation 
physical showed 0 decibel thresholds through 2 KHz.  The 
examiner noted that these were slightly higher than levels at 
enlistment but were most likely due to the technician 
stopping at 0 decibels on testing without feeling the need to 
go lower.  The threshold in the right ear was 10 decibels at 
separation, which was not a significant difference over the 5 
decibels at enlistment.  Left ear 4 KHz thresholds were 
improved from 35 decibels at enlistment to 25 decibels at 
separation.  Although the Veteran stated that he had hearing 
loss and tinnitus since the blast from the Davy Crockett 
rifle, he did not complain of hearing loss or tinnitus at 
discharge, and there are no such complaints in the service 
treatment records.  According to the examiner, the record 
indicates the Veteran had little if any change in hearing 
during service, and may have had a slight improvement at 4 
KHz.  There was no evidence that, at separation, the 
Veteran's hearing was worse than at enlistment, or that he 
complained of tinnitus.  He also had significant post-service 
noise exposure to account for his current hearing loss.  For 
these reasons, the examiner concluded that it was not likely 
that the Veteran's hearing loss or tinnitus were related to 
his military duty.

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the August 2006 VA examination.  The 
competent evidence of record, however, indicates that 
bilateral hearing loss was not incurred in service, and 
sensorineural hearing loss is not shown to have been 
manifested within one year of separation from service.  While 
service treatment records show some evidence of hearing loss 
at the time of enlistment in September 1965 (see 38 C.F.R. 
§ 3.385 and Hensley, supra), subsequent examination in 
September 1967 show no such hearing loss.  As noted by the 
August 2006 VA examiner, there is no indication that the 
Veteran's hearing underwent a significant change during 
service, and may have even improved in the 4 KHz range.  The 
examiner concluded that tinnitus and hearing loss were not 
related to service.  The Board finds this report to be 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Significantly, the Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claims or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).  There is no 
competent medical evidence which links any current hearing 
loss disability and tinnitus to service.  The Board also 
notes that the Veteran denied having tinnitus in January 2004 
and the first documented complaints of such were decades 
after service discharge.  As such, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claims.  The Board 
acknowledges the Veteran's belief that he has current 
bilateral hearing loss and tinnitus which are related to 
service; however, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  As noted herein, in the present case, there is 
simply no evidence which relates current hearing loss and/or 
tinnitus disability to service.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Condition

Service treatment records are negative for any complaints, 
treatment, or diagnoses relating to a back condition.  The 
Veteran underwent an enlistment examination in September 
1965.  No relevant abnormalities were noted, and the Veteran 
denied a history of recurrent back pain.  Similarly, no 
abnormalities were recorded during the Veteran's August 1967 
separation examination, and the Veteran again denied any 
history of back trouble.

VA treatment records include a September 2003 MRI which 
revealed spurs in the lower and mid-thoracic region, with 
mild anterior wedging of the mid thoracic vertebral bodies.  
There was also mild to moderate hypertrophic osteoarthritis 
at L4-5 and L5-S1, with evidence of stenosis at L5-S1.  

Additional records dated in May 2006 indicate that the 
Veteran was diagnosed with severe lumbar stenosis at L4-5 and 
lesser stenosis at L5-S1.  He reported an incident in May 
2005 in which he chased a burglar in his house.  During this 
incident, the Veteran jumped and landed on his lower 
extremities, causing severe low back pain and requiring 
hospitalization.  He used a cane for stability.  He also 
reported falling on his coccyx during service.

Based on the evidence of record, the Board finds that service 
connection for a low back condition is not warranted.  VA 
treatment records demonstrate that the Veteran has a current 
low back disorder.  However, there is no indication that such 
a disorder was incurred in or is otherwise related to 
service.  Although the Veteran reported a fall during 
service, service treatment records contain no entries for 
treatment of a fall or any treatment of the back.  No 
abnormalities were noted at enlistment or separation, and the 
Veteran denied a history of back pain during both 
examinations.  There is also no evidence to indicate that the 
Veteran was diagnosed with arthritis within one year of 
separation from service.  Rather, the record indicates that 
the Veteran was first diagnosed with a back condition many 
years after service as noted herein.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent medical evidence which relates such a 
condition to service.  Therefore, service connection is not 
warranted.

The Veteran is competent to attest to his observations of his 
disorder.  See supra Layno v. Brown, 6 Vet. App. 465, 470 
(1992); 38 C.F.R. § 3.159(a)(2) (2009).  However, as a lay 
person, he is not competent to render an opinion as to the 
cause or etiology of his current low back disorder because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV)); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with DSM-IV.  See 38 C.F.R. § 4.125 
(noting that VA has adopted the nomenclature of the DSM-IV) 
(2008).  

The Veteran contends that he has PTSD as a result of a Davy 
Crockett weapon system being discharged while he was in close 
proximity.  See September 2007 Statement.  The record, 
however, does not reflect that the Veteran has been diagnosed 
with PTSD.  The Veteran stated that he was hospitalized in 
the 1970's for a nervous breakdown caused by PTSD.  Id.  
However, review of records dated in December 1979 indicates 
that the Veteran was diagnosed with an acute exacerbation of 
paranoid schizophrenia, not PTSD.  As discussed below, 
additional VA treatment records reflect diagnoses of 
depression and an anxiety disorder, but not PTSD.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  As the evidence does not establish that the 
Veteran has been diagnosed with PTSD, service connection for 
such is not warranted.  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
as a lay person, he is not competent to diagnosis a disorder, 
such as PTSD.  See, e.g., See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

An Acquired Psychiatric Disability

Service treatment records are negative for any complaints, 
treatment, or diagnoses relating to an acquired psychiatric 
disability.  The Veteran underwent an enlistment examination 
in September 1965.  No relevant abnormalities were noted, and 
the Veteran denied a history of nervous trouble.  Similarly, 
no abnormalities were recorded during the Veteran's August 
1967 separation examination, and the Veteran again denied any 
history of nervous trouble.

As noted above, post-service records reflect hospitalization 
in November and December 1979 with a diagnosis of an acute 
exacerbation of paranoid schizophrenia.  VA hospitalization 
records at that time note that the Veteran complained of 
symptoms since 1977.  Also, VA treatment records include a 
diagnosis of depression and anxiety disorder in December 
2005.  A past history of depression was noted.

Based on the evidence of record, the Board finds that service 
connection for an acquired psychiatric disability is not 
warranted.  Post-service records demonstrate various 
diagnoses for psychiatric disabilities, including most 
recently a diagnosis of depressive disorder.  However, there 
is no indication that such disabilities were incurred in or 
are otherwise related to service.  No abnormalities were 
noted at enlistment or separation, and the Veteran denied a 
history of nervous trouble during both examinations.  Rather, 
the record indicates that the Veteran was first diagnosed 
with a disability 12 years after service discharge and by his 
own reports at that time, his symptoms started a decade after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence which relates this disability to 
service.  Therefore, service connection is not warranted.

The Veteran is competent to attest to his observations of his 
disorder.  See supra Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a) (2) (2009).  However, as a lay person, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
psychiatric disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2009).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 
3.321(b), 4.16(b) (2009).

As discussed above, the Board has determined that service 
connection is not warranted for any of the Veteran's claimed 
disabilities.  Moreover, he is not otherwise in receipt of 
service-connected benefits.  As such, TDIU is not for 
application in this case.  The law in this matter is 
dispositive; therefore, the Veteran's claim must be denied 
based on a lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back condition is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability, to 
include depression, is denied.

Entitlement to TDIU is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


